Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claims 1, 9 and 14, Schrier (U.S.Pub.2017/0206426) disclose:
     obtaining sensor data captured by one or more sensors of a vehicle (Fig. 1, # 100 (control system), 106, 108, 110, 112 and 114, para [0012], where one or more regions of an image obtained from the vehicle's perception sensors and sensor data are identified as more likely including pedestrians; para [0016], where vehicle control system 100 also includes one or more sensor systems/devices for detecting a presence of nearby objects or determining a location of a parent vehicle (e.g., a vehicle that includes the vehicle control system 100) or nearby objects);
       processing an input comprising the sensor data using a neural network to generate a sensor feature representation of the sensor data (para [0011], para [0012]);
obtaining data defining a particular spatial region in the sensor data (Fig. 2, #202,
208, para [0012]) that has been classified as including sensor data that characterizes a particular object in an environment in a vicinity of the vehicle (para [0013]);

       processing an input comprising the object feature representation of the particular object using a localization neural network (para [0013]) to generate an output characterizing a location of the particular object in the environment relative to the vehicle (para [0039]).
Graf (WO2018/052714) disclose processing an input comprising the sensor data using a convolutional neural network (Fig. 5, # 521, para [0004], para [0044] and [0045]).

The closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
 “cropping, from the sensor feature representation generated as the output of the convolutional neural network, a portion of the sensor feature representation corresponding to the particular spatial region:
generating an object feature representation of the particular object from the cropped portion of the sensor feature representation corresponding to the particular spatial region”.
Claims 2-7, 10-13, and 15-20 are allowed due to their dependency on claims 1, 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272 2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/REGIS J BETSCH/Primary Examiner, Art Unit 2857